Title: From James Madison to James Leander Cathcart, 9 April 1803
From: Madison, James
To: Cathcart, James Leander


Sir,
Department of State April 9th. 1803
I have received your letter of January 25th. with the other communications under the same cover. Those before received and not acknowledged are of June 3. 11. July 4. 15. Augt. 6. 25. 26. Sepr 3. 4. 18. Octr 8 in the last year.
My last to you was of Augt 22 1802. It was then hoped that you would have been successfully engaged in making peace with Tripoli; for which the crisis was peculiarly favorable. The course of circumstances having deprived us of the advantages of this crisis, to which the tenor of your original instructions was adapted, the President has thought proper to review them with an eye to the change in the state of things, under which, if peace be still unmade, the negotiations for it must now be carried on; and considering that the Bashaw is no longer under the domestic distresses which at one time humbled his pretensions, that all the other nations at war with him have yielded to the customary terms of peace, and that the new terms which the concurrent policy of all civilized nations ought to force on those barbarians, would now be pursued by the United States at very great expence, not only without the co-operation of a single other power, but in opposition to the example of all, and at a period in different respects critical to their affairs, it is thought best that you should not be tied down to a refusal of presents whether to be included in the peace, or to be made from time to time during its continuance, especially as in the latter case the title to the presents will be a motive to its continuance. You are accordingly authorized by the President to admit that the Bashaw shall receive in the first instance including the Consular presents, the sum of 20,000 dollars and at the rate afterwards of 8 or ten thousand dollars a year. If these sums can be reduced you will of course avail yourself of the opportunity. But no enlargement of them towards the example of other nations, will be admissible, especially, if at the date of the negotiations, none of our Citizens should be in captivity. The presents whatever the amount or the purpose of them (except the Consular present, which as usual may consist of Jewelry, Cloth &c) and also the periodical payments must be made in money, and not in stores; the periodical payments are to be biennial rather than annual; and the arrangement of the presents is to form no part of the public Treaty if a private promise and understanding can be substituted.
The Dey of Algiers being inflexible in refusing you as Consul the President has not deemed it proper, especially under present circumstances, to contest a right possessed and occasionally exercised by all Governments; and will therefore without delay send another successor to Mr. OBrien. He reserves to you however, the Consulate at Tunis which was your first object; and which Mr. Eaton has signified his purpose of leaving. Your Commission is herewith enclosed, with a letter from the President to the Bey. It is foreseen that the Bey of Tunis will expect to receive periodical payments in like manner as the Bashaw of Tripoli, and we are prepared to arrange them. He has made several demands of presents from the United States, and last of all of a Frigate. These have been generally declined, on our part, and we are determined to withhold the latter; but the circumstance itself may be glanced at as our motive for proposing the periodical payments, by which we wish at once to manifest our good will and liberality to the Regency, to give him an interest in preserving peace, and to regulate at a fixed rate what is now so uncertain as its demands. It is believed also that if other circumstances are propitious, it will be eligible to settle the acceptance of them by Tunis at a moderate rate as a preliminary to the negotiation with Tripoli; since it will quiet the former Regency, afford a scale for settling with the latter and anticipate a limit to the proposal the Bey might otherwise make by referring to the precedent set with respect to Tripoli. The sum to be allowed to Tunis is to be payable in Cash and not to exceed the rate of 10,000 dollars per annum, to be paid biennially if it can be so settled. It is expected that the Consular present will not exceed the sum us[u]ally given viz. about 4,000 Dollars. I am &c.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1); Tr (DLC: Cathcart Papers); partial Tr (NN: Cathcart Papers). Partial Tr in Cathcart’s hand, with an appended note addressed by Cathcart to Richard Morris, dated 1 Aug. 1803, stating that he was sending “the above extract from his instructions” freely in order to promote U.S. interests and harmony between government agents and not because he had been ordered to do so. Partial Tr does not include the first paragraph, the last three sentences of the second paragraph, the first two sentences of the third paragraph, part of the last paragraph, several other sentences and phrases, or the specific sums to be offered to the bey. There are three other partial copies, in unidentified hands, which omit only the first paragraph and part of the last paragraph. One copy (CSmH) is docketed in Eaton’s hand, “Deld. by Mr. Lear to Come. Preble—and by the latter to me. Oct. 1804.” Another copy (CSmH) is headed, “Secret and confidential. / To Col. Dwight.” The third copy (MHi: Timothy Pickering Papers), also marked “Secret & confidential,” is followed by a note:



   
   “Mr. Eaton says that Cathcart proceeded to Tunis with these terms & a consular present some time in the summer of 1803; but the Consul & the terms were both rejected by the Bey. Eaton further in his letter says ‘The proposition for 10,000 dollars tribute has been volunteered by Mr. Cathcart to the Bashaw of Tripoli & by Mr. O’Brien & Davis to the Bey of Tunis; and, thank God, by both rejected, as too trifling a consideration for their friendship.’



   
   “Mr. Eaton says also, That on his arrival at Boston in May 1803, he stated in a federal paper, that the Bey of Tunis had demanded a frigate of 36 guns of the President; and that shortly after, an article appeared under the official column of Smith’s paper at Washington, denying the correctness of his (E’s) statement. And that when afterwards he remonstrated with Mr. Madison against this imposition on the public, he evaded the subject.”



   
   Enclosures not found, but see n. 4.



   
   Cathcart’s dispatch no. 14 is dated 8 Sept., not 18 Sept. (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:557–58). His dispatch no. 7 is dated 3 June, and no. 8 is dated 4 July (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:277, 370). If he wrote to JM on 11 June, that letter has not been found. For the other dispatches acknowledged by JM, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:394, 460–61, 518–20, 521, 540, 546–47.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:504–5.



   
   For Cathcart’s request for the position at Tunis, see Cathcart to JM, 5 Mar. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:4). The bey of Tunis also refused to accept Cathcart, who was finally appointed consul at Madeira in 1806 (Cathcart to JM, 9 Sept. 1803 [DNA: RG 59, CD, Tripoli, vol. 2]; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 2:46).



   
   In the partial Tr this sentence reads, “Enclosed herewith are letters from the President to the Bey of Tunis.” JM presumably enclosed Jefferson’s 14 and 22 Apr. 1803 letters to Hammuda Bey, which were also signed by JM. In his 14 Apr. letter Jefferson informed his “Great & good friend” that he had received his letter of 8 Sept. 1802 and had observed with pleasure that the stores and jewels sent were satisfactory. “Existing circumstances” did not permit the U.S. to add a frigate to the other proofs of American friendship, Jefferson explained, but the U.S. would “from time to time” renew the testimony of their goodwill. He recommended to the bey’s hospitality any U.S. warships or merchants visiting Tunis and repeated his assurances of a desire to maintain harmony between the two countries (draft, DLC: Jefferson Papers; 1 p.; Tr, NN: Cathcart Papers; 2 pp.; in Italian). On 22 Apr. Jefferson wrote to the bey announcing that he had granted Eaton’s request to return to the U.S. and introducing Cathcart as Eaton’s replacement (Tr, NN: Cathcart Papers; 1 p.; in Italian).


